Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US 20150256656 A1), in view of Lin (US 20090095613 A1).
Regarding Claim 1, Horii teaches: A speaker (Figs. 1-2, 8), comprising: a housing (11); a transducer residing inside the housing and configured to generate vibrations (piezoelectric element 16 and ¶ [0084]), the vibrations producing a sound wave inside the housing and causing a leaked sound wave spreading outside the housing from a portion of the housing (¶ [0084]: “In the fifth embodiment, the piezoelectric element 16 is provided near the opening 11d on the housing inner side of the flat plate portion 11b. The piezoelectric element 16 vibrates an area near the opening 11d of the flat plate portion 11b. Furthermore, the vibration generated by the piezoelectric element 16 vibrates the air in the space S1, and the vibration of the air (i.e., sound wave) is transmitted to the outside of the housing through the opening 11d”); at least one sound guiding hole located on the housing and configured to guide the sound wave inside the housing through the at least one sound guiding hole to an outside of the housing (via opening 11d), the guided sound wave having a phase different from a phase of the leaked sound wave, the guided sound wave interfering with the leaked sound wave in a target region (from ¶ [0085], the vibration sound wave and the external sound wave can cancel each other out, thus they would have differing phases). Horii does not teach: and at least one button set on the housing, wherein each of the at least one button corresponds to a button hole disposed on the housing. However, Horii teaches that the device of Figs. 1-2, 8 is a mobile phone (¶ [0025]). In a related field, Lin teaches to provide at least a button set on a housing of a mobile phone with a hole located beneath (Figs. 1-2: button assembly 30 locates on a mobile phone of Fig. 1). Therefore, in order to provide a tactile interface to the mobile phone of Horii, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Horii with a button such as taught by Lin. 
Regarding Claim 2, Horii, in view of Lin, teaches: at least one elastic pad corresponding to the at least one button, respectively (elastic sheet 354), wherein each elastic pad prevents the corresponding button from moving relative to the button hole (as shown, elastic sheet would keep button 32 centered).

Allowable Subject Matter
Claims 3-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651